EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with Jeffrey D. Sanok (Reg. No. 32,169) on 8/1/2022.
The application has been amended as follows: 
In the Claims:

In claim 1 line 15, “its” has been changed to --a--.

In claim 8 lines 2-3, “the vehicle seat is provided with a tension band assembly and a side airbag on both transverse sides” has been changed to --each transverse side of the vehicle seat is provided with the tension band assembly and the side airbag--.
In claim 9 lines 2-3, “the vehicle seat is provided with the tension band assembly and the side airbag on both transverse sides” has been changed to --each transverse side of the vehicle seat is provided with the tension band assembly and the side airbag--.
In claim 9 line 4, “band” has been changed to --bands--.
In claim 9 line 8, “band” has been changed to --bands--.
In the Specification:

	In paragraph [0032] line 7, “35” has been deleted.

	In paragraph [0032] line 8, “35” has been deleted--.

In paragraph [0034] line 4, “35” has been deleted--.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the claims in this case, is the inclusion of the limitation “the second tension band has an upper end and a lower end, and the upper end is fixed in a region of a headrest on the vehicle seat, while the lower end is rigidly connected to the first tension band below the upper end of the first tension band” now included in the independent claim, in combination with the other elements recited, which is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675. The examiner can normally be reached Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSELYNN Y. SLITERIS
Examiner
Art Unit 3614



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3614                                                                                                                                                                                                   
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614